
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.54


AMENDMENT TO EMPLOYMENT AGREEMENT


        This Amendment To Employment Agreement is entered into this 7th day of
February, 2004 by and between WORLDWIDE RESTAURANT CONCEPTS, INC. (fka Sizzler
International, Inc.), a Delaware corporation (the "Company") and CHARLES L.
BOPPELL ("Executive").

        WHEREAS, Company and Executive entered into that Employment Agreement,
dated February 8, 1999 (the "Agreement"), by which Executive was to be employed
as President and Chief Executive of Company for a five year term; and

        WHEREAS, the Agreement will expire on February 7, 2004 unless amended by
the mutual consent of the Company and Executive to extend its term; and

        WHEREAS, the Company and Executive are desirous of extending the
Agreement on the terms as set forth below:

        NOW THEREFORE, the Agreement is amended as follows:

        1.     Subparagraph 8.(a) Term and Termination is amended to add the
following new subparagraph 8.(a)(1) which provides: "Upon the expiration of the
initial term, the Agreement shall be extended on a contract year-to contract
year basis (February 8th of each calendar year through February 7th of the
following calendar year shall constitute a "Contract Year"), unless (i) either
the Company or Executive provides the other party with at least ninety (90) days
prior written notice of its intention to terminate the Agreement upon the
expiration of the current Contract Year or (ii) termination otherwise occurs as
contemplated by this Section 8."

        2.     Paragraph 8. Term and Termination is amended by adding a new
sub-paragraph 8.(d)(1) which states: "In the event Company notifies Executive of
its intention to terminate the Agreement in accordance with subparagraph
8.(a)(1)(i) above, Company shall continue to pay to Executive for a period of
one year from the date of termination, on a monthly basis prorated at
one-twelfth the annual amount, the following termination benefits: 1) one year's
base salary; 2) one year's performance bonus based upon the average performance
bonus Executive actually received from the Company during the last two fiscal
years prior to his termination; and 3) payment for one year's premiums for COBRA
basic and executive medical and dental plans based on benefits then in effect.
In the further event that Company desires to terminate Executive's employment
during any Contract Year for any reason other than "For Cause" as defined in
subparagraph 8.(c) below, Company shall pay to Executive his regular base salary
for the remainder of such Contract Year and any prorated bonus which Executive
may be entitled to based upon the final audited calculations of the annual
performance bonus program at the end of the applicable fiscal year; and
reimbursement for COBRA medical and dental benefits as set forth above for the
remainder of such Contract Year, in addition to the termination benefits
provided above."

        3.     Paragraph 8. Term and Termination is amended by adding a new
sub-paragraph 8.(d)(2), which states: "In the event Executive notifies the
Company of his intention to terminate the Agreement in accordance with
subparagraph 8.(a)(1)(i) above, at the end of the first Contract Year or
following the completion of any subsequent Contract Year thereafter, the Company
and Executive will enter into a consulting agreement based upon the following
general terms: 1) Duration—one year; 2) compensation—the total of Executive's
base salary and one year's performance bonus based upon the average of the
performance bonuses Executive actually received from the Company during the last
two fiscal years prior to his termination; and 3) reimbursement for premiums
paid for COBRA basic and executive medical and dental plans based on benefits
then in effect. The above-referenced compensation will be paid on the first
business day of each month. (i) In the event that Executive notifies Company of
his intention to terminate the Agreement at any time during the first Contract
Year following the effective date of this Amendment and fails to complete the
first year of the extension, Executive shall not be entitled to any benefits
under the above-referenced consulting

--------------------------------------------------------------------------------




agreement and Executive will only be entitled to a performance bonus if he
qualifies under the terms of the performance bonus program then in effect;
(ii) If Executive notifies Company of his intention to terminate the Agreement
during any subsequent Contract Year and fails to complete the full term of such
year, the consulting agreement will commence on the first day following
Executive's termination of employment; (iii) In the event that Executive
commences employment with a competitive restaurant company at any time following
the effective date of the Amendment, this Agreement and the consulting agreement
(if then in effect) will immediately terminate and no additional compensation or
other benefits will be owed by Company to Executive under either the consulting
agreement or the Employment Agreement.

        All other terms of the Agreement remain in full force and effect and to
the extent there is any conflict between the terms of this Amendment and the
Employment Agreement, the terms of this Amendment shall prevail.

THE COMPANY:   WORLDWIDE RESTAURANT CONCEPTS, INC.
 
 
By:
 
 

--------------------------------------------------------------------------------


 
 
Its:
 
 

--------------------------------------------------------------------------------


EXECUTIVE:
 
 

--------------------------------------------------------------------------------

CHARLES L. BOPPELL

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT
